DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 2/1/2022 is acknowledged.  
3.	Claims 1-8 are pending in this application.
4.	Claims 4 and 8 remain withdrawn from consideration as being drawn to non-elected species.   
5.	Applicant elected without traverse a diffuse intravascular coagulation or disseminated intravascular coagulation involving a decrease of antithrombin as species of patient condition to be treated; intravenous drip infusion and the dose unit is in international units/kg as species of route of administration; and the administration scheme of once daily of a therapeutic composition as in claim 3, and optionally the administration includes a concurrent administration of heparin as recited in claim 2 as species of administration scheme in the reply filed on 7/27/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  The instant claims 1-8 are drawn to a method selected from the group consisting of the following (i) - (iii): (i) a method for treating a diffuse intravascular coagulation or disseminated intravascular coagulation involving a decrease of antithrombin, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a dose of 36 international units/kg/day to a subject in need thereof, (ii) a method for treating obstetrical or surgical diffuse intravascular coagulation or disseminated intravascular coagulation, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a dose of 48 to 

Withdrawn Objections
6.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 112 paragraph (d)
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 5 remains rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
9.	(Revised due to Applicant's amendment to the claim) Claim 5 depends on claim 1; and claim 5 recites "The method according to claim 1, wherein the therapeutic composition is administered every day".  However, instant claim 1 recites the term "a dose of ... international units/kg/day".  Therefore, one of ordinary skilled in the art would understand and reasonably expect that the therapeutic composition in instant claim 1 is administered every day.  Thus, the scope of claim 5 is identical to the scope of instant claim 1.  Claim 5 is improper dependent form for failing to further limit the subject matter of claim 1.   

Response to Applicant's Arguments
10.	Applicant argues that "Claim 1 has been amended to replace recitation of "total daily dose" with doses expressed in international units/kg/day.  Accordingly, this rejection is now moot."  
11.	Applicant's arguments have been fully considered but have not been found persuasive. 
	In response to Applicant's arguments about instant rejection, the Examiner understands that instant claim 1 recites doses expressed in international units/kg/day.  However, as stated in Section 9 above, one of ordinary skilled in the art would understand and reasonably expect that the therapeutic composition in instant claim 1 is administered every day.  Thus, the scope of claim 5 is identical to the scope of instant claim 1.  Claim 5 is improper dependent form for failing to further limit the subject matter of claim 1.  Therefore, the rejection is deemed proper and is hereby maintained.  

Claim Rejections - 35 U.S.C. § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	(Revised due to Applicant’s amendment to the claim) Claims 1-3 and 5-7 remain rejected under 35 U.S.C. 103 as being unpatentable over the NCT01384903 document (3/18/2012, pages 1-5, cited and enclosed in the previous office action, from https://clinicaltrials.gov/ct2/history/NCT01384903?V_3=View#StudyPageTop), and as evidenced by Antithrombin Gamma (pages 1-2, 12/15/2015, filed with IDS, from https://www.pharmacodia.com/yaodu/html/v1/biologics/360c19682e81f21d55846685c1701179.html), and further in view of Hirahara (JP 01193229 A, machine translation used, pages 1-5, cited and enclosed in the previous office action), the Heparin Sodium Injection document (4/2006, cited and enclosed in the previous office action, from https://dailymed.nlm.nih.gov/dailymed/fda/fdaDrugXsl.cfm?setid=efcdb321-832b-4554-8049-dbbb..., pages 1-11), Bick et al (Thrombosis Research, 1977, 10, pages 721-729, cited and enclosed in the previous office action), Sawamura et al (Clinical and Applied Thrombosis/Hemostasis, 2009, 15, pages 561-566, cited and enclosed in the previous office action) and Thall et al (BIOMETRICS, 1998, 54, pages 251-264, filed with IDS).
The instant claims 1-3 and 5-7 are drawn to a method selected from the group consisting of the following (i) - (iii): (i) a method for treating a diffuse intravascular coagulation or disseminated intravascular coagulation involving a decrease of antithrombin, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a dose of 36 international units/kg/day to a subject in need thereof, (ii) a method for treating obstetrical or surgical diffuse intravascular coagulation or disseminated intravascular coagulation, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a dose of 48 to 72 international units/kg/day to a subject in need thereof, and (iii) a method for treating thrombophilia due to congenital antithrombin deficiency, comprising administering a therapeutic composition comprising an isolated antithrombin gamma in a dose of 24 to 72 international units/kg/day to a subject in need thereof, wherein the therapeutic composition is administered for multiple days by intravenous injection or intravenous drip infusion.  
The NCT01384903 document, throughout the literature, teaches a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous infusion, wherein the subject has antithrombin activity <= 70%, and wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, for example, pages 4-5, Sections "Arms and Interventions", "Outcome Measures" and "Eligibility".  It reads on a diffuse intravascular coagulation or disseminated intravascular coagulation involving a decrease of antithrombin as the elected species of patient condition to be treated; and the administration scheme of once daily of a therapeutic composition as in claim 3, and optionally the administration includes a concurrent administration of heparin as recited in claim 2 as the elected species of administration scheme.  And as evidenced by the Antithrombin Gamma document, KW-3357 in the NCT01384903 document is an isolated antithrombin gamma (see page 1, Sections "Index").  Therefore, the method in the NCT01384903 document meets the limitations of the patient condition and the therapeutic composition recited in instant claim 1; and the limitations of instant claims 3 and 5.  
The difference between the reference and instant claims 1-3 and 5-7 is that the reference does not explicitly teach intravenous drip infusion and the dose unit is in international units/kg as the elected species of route of administration; the dosage and route of administration recited in instant claim 1; and the limitations of instant claims 2, 6 and 7.
However, Hirahara, throughout the patent, teaches administering anticoagulant comprising antithrombin III (ATIII) via injection or drip infusion; and antithrombin III is mainly used as a therapeutic agent for disseminated intravascular coagulation (DIC), for example, page 2, Section "CONSTITUTION"; and page 3, the 3rd paragraph.  Therefore, in view of the combined teachings of NCT01384903 document and Hirahara, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip infusion, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment. 
Furthermore, the Heparin Sodium Injection document teaches treating disseminated intravascular coagulation (DIC) with heparin, wherein the heparin is administered via continuous intravenous drip infusion; and the anticoagulant effect of heparin is enhanced by concurrent treatment with antithrombin III (human) in patients with hereditary antithrombin III deficiency, for example, page 2, the 6th paragraph in Section "INDICATIONS AND USAGE"; page 3, the 6th paragraph in Section "Hemorrhage"; and pages 7-8, Sections "Therapeutic Anticoagulant Effect with Full-Dose Heparin" and "Pediatric Use".  Therefore, in view of the combined teachings of the NCT01384903 document, Hirahara and the Heparin Sodium Injection document, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip infusion, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, and wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin.  It reads on the administration scheme of once daily of a therapeutic composition as in claim 3, and optionally the administration includes a concurrent administration of heparin as recited in claim 2 as the elected species of administration scheme.
In addition, Bick et al, throughout the literature, teach monitoring of antithrombin III (AT-III) during therapy serves as an indicator of efficacy of therapy in stopping the clotting process, for example, Abstract; and page 727, the last paragraph in Section "Discussion".  Therefore, in view of the combined teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document and Bick et al, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip infusion, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin, and wherein the method further comprises monitoring an antithrombin activity level of the subject and determining the total daily dose to maintain a plasma antithrombin activity level at 70% or more of a normal level.
And, Sawamura et al, throughout the literature, teach antithrombin III (antithrombin) at dose of 30 IU (international unit)/kg/day for 3 days is sufficient to improve disseminated intravascular coagulation (DIC); and antithrombin activity is monitored during the course of treatment, for example, Abstract; page 562, right column, Section "Intervention and Treatment"; page 564, Figure 1; and page 565, Table 3 and left column, the last paragraph.
Furthermore, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of KW-3357 for a better balance between safety and efficacy when treating subject with DIC.  Thall et al explicitly teach that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy (see page 251, Summary).  And, the MPEP states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).” (see MPEP § 2144.05 II). 
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 in a dose of 36 IU/kg/day to a subject in need thereof via intravenous drip infusion for multiple days, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin, and wherein the method further comprises monitoring an antithrombin activity level of the subject and determining the total daily dose to maintain a plasma antithrombin activity level at 70% or more of a normal level.  It reads on intravenous drip infusion and the dose unit is in international units/kg as the elected species of route of administration.
One of ordinary skilled in the art would have been motivated to combine the teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 in a dose of 36 IU/kg/day to a subject in need thereof via intravenous drip infusion for multiple days, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin, and wherein the method further comprises monitoring an antithrombin activity level of the subject and determining the total daily dose to maintain a plasma antithrombin activity level at 70% or more of a normal level, because Hirahara teaches administering anticoagulant comprising antithrombin III via injection or drip infusion; and antithrombin III is mainly used as a therapeutic agent for disseminated intravascular coagulation (DIC).  Therefore, in view of the combined teachings of NCT01384903 document and Hirahara, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip infusion, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment.  The Heparin Sodium Injection document teaches treating disseminated intravascular coagulation (DIC) with heparin, wherein the heparin is administered via continuous intravenous drip infusion; and the anticoagulant effect of heparin is enhanced by concurrent treatment with antithrombin III (human) in patients with hereditary antithrombin III deficiency.  Therefore, in view of the combined teachings of the NCT01384903 document, Hirahara and the Heparin Sodium Injection document, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip infusion, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, and wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin.  Bick et al teach monitoring of antithrombin III (AT-III) during therapy serves as an indicator of efficacy of therapy in stopping the clotting process.  Therefore, in view of the combined teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document and Bick et al, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous drip infusion, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin, and wherein the method further comprises monitoring an antithrombin activity level of the subject and determining the total daily dose to maintain a plasma antithrombin activity level at 70% or more of a normal level.  Sawamura et al teach antithrombin III (antithrombin) at dose of 30 IU (international unit)/kg/day for 3 days is sufficient to improve disseminated intravascular coagulation (DIC); and antithrombin activity is monitored during the course of treatment.  And, one of ordinary skilled in the art would have been motivated to optimize the dosage concentration of KW-3357 for a better balance between safety and efficacy when treating subject with DIC.  Thall et al explicitly teach that one of the goals of clinical trial is finding a dose that satisfies both safety and efficacy.  And, the MPEP states: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A).
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 in a dose of 36 IU/kg/day to a subject in need thereof via intravenous drip infusion for multiple days, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin, and wherein the method further comprises monitoring an antithrombin activity level of the subject and determining the total daily dose to maintain a plasma antithrombin activity level at 70% or more of a normal level.  

Response to Applicant's Arguments
15.	Applicant argues that "The cited references alone or in combination do not teach or suggest the presently claimed methods" for the following reasons: First, Applicant argues that similar to OSIPharms., LLC v. Apotex Inc., it is well-known that treatment of diffuse intravascular coagulation (DIC) is unpredictable, as indicated in Allingstrup et al (Cochrane Library, 2018, 94 pages, filed with IDS).  Second, Applicant argues that "The cited references do not provide any evidence of efficacy of antithrombin gamma for any diseases including DIC and, thus, do not render the present claims obvious" by arguing about each of the cited prior art references individually.  Applicant further argues that "One of ordinary skill in the art would have no motivation to combine or modify the teachings of the cited references and would have no reasonable expectation of success of achieving the claimed methods" in that "none of the cited references disclose anything about efficacy, safety, doses and route of administration of antithrombin gamma. The cited references of Hirahara, Heparin Sodium Injection document and Sawamura relate to antithrombin III, which is a naturally occurring molecule, and do not disclose anything about antithrombin gamma. These references also provide no indication that their teachings could be extended to antithrombin gamma. Thus, they provide no motivation to combine and modify their teaching to apply them to antithrombin gamma. And, again, as discussed above, the treatment of DIC is an unpredictable field with many failed clinical trials. Thus, one of ordinary skill in the art would have no requisite reasonable expectation of success that even if the teaching of the cited references are modified and combined, the presently claimed methods would be achieved."  
16.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant’s arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 1-3 and 5-7; and none of the cited references anticipates the method recited in instant claims 1-3 and 5-7.  However, the Examiner would like to point out that instant claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization, therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims 1-3 and 5-7.  Furthermore, the MPEP states that "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references" (see MPEP 2145 § IV).  
In response to Applicant’s arguments that "The cited references alone or in combination do not teach or suggest the presently claimed methods" and "One of ordinary skill in the art would have no motivation to combine or modify the teachings of the cited references and would have no reasonable expectation of success of achieving the claimed methods", first, as stated in Section 14 above, in the instant case, in view of the combined teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization, it would have been obvious to one of ordinary skilled in the art to develop a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 in a total daily dose of 36 IU/kg to a subject in need thereof via intravenous drip infusion for multiple days, wherein the subject has antithrombin activity <= 70%, wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment, wherein the therapeutic composition is administered concurrently with continuous intravenous drip infusion of heparin, and wherein the method further comprises monitoring an antithrombin activity level of the subject and determining the total daily dose to maintain a plasma antithrombin activity level at 70% or more of a normal level.  The method developed above meets each and every limitation recited in instant claims 1-3 and 5-7.  
Furthermore, with regards to Applicant's arguments related to OSIPharms., LLC v. Apotex Inc., first, the Examiner would like to point out that OSIPharms., LLC v. Apotex Inc. is related to select a compound from a Markush group and use such compound for treating a specific condition (non-small cell lung cancer) from a list of various types of cancer.  However, in the instant case, the NCT01384903 document explicitly teaches a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous infusion, wherein the subject has antithrombin activity <= 70%, and wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment.  Therefore, the fact pattern of OSIPharms., LLC v. Apotex Inc. is very different from instant case.  It is unclear to the Examiner how OSIPharms., LLC v. Apotex Inc. would apply to instant rejection.  Further clarification is required.  Second, with regards to treating DIC, as disclosed in the NCT01384903 document, Hirahara, the Heparin Sodium Injection document and Sawamura et al, it is well known in the art that DIC can be treated with either heparin and/or plasma derived antithrombin such as ATIII.  In addition, with regards to the Allingstrup et al reference cited by Applicant, the Examiner would like to bring Applicant's attention to page 17, Section 12 in Allingstrup et al, which explicitly states that "Twelve trials examined the intervention effect on mortality among participants with severe sepsis and disseminated intravascular coagulation (DIC)…The trials demonstrated a statistically significant decrease in mortality in favour of the trial intervention.".  Taken all these together, one of ordinary skilled in the art would understand and reasonably expect that treatment of DIC with either heparin and/or plasma derived antithrombin such as ATIII is not unpredictable.  
In addition, Applicant's arguments that "The cited references do not provide any evidence of efficacy of antithrombin gamma for any diseases including DIC and, thus, do not render the present claims obvious" are addressed as followings:
First, as stated in both Section 14 and the paragraph above, the NCT01384903 document explicitly teaches a method for treating diffuse intravascular coagulation or disseminated intravascular coagulation (DIC) involving a decrease of antithrombin, comprising administering once a day a therapeutic composition comprising KW-3357 to a subject in need thereof via intravenous infusion, wherein the subject has antithrombin activity <= 70%, and wherein plasma antithrombin activity of the subject is measured as secondary outcome of the treatment.  And as evidenced by the Antithrombin Gamma document, KW-3357 in the NCT01384903 document is an isolated antithrombin gamma (a recombinant antithrombin), which is the principal inhibitor of thrombin and Factor Xa, the serine proteases that play pivotal roles in blood coagulation.  The Examiner understand that the NCT01384903 document does not provide any actual data of such treatment.  However, the Examiner would like to point out that the NCT01384903 document discloses a phase 3 clinical trial, wherein the active comparator is plasma-derived antithrombin (known in the art as ATIII).  At the time the instant application is filed, it is known in the art of treating DIC with antithrombin, KW-3357 entered phase I clinical trials in Japan in December 2007, and its safety was confirmed; and preparations for phase Ila clinical trials are underway in 2009, as disclosed in Kyowa Hakkp Kirin Annual Report 2009 (4/2010, pages 1-88, filed with IDS, see page 22, "KW-3357"; and page 25, right column, Section "KW-3357").  And it is well known in the field of drug development, Phase III trials are the last stage before clinical approval for a new drug or device.  By this stage, there will be convincing evidence of the safety of the drug or device and its efficacy in treating people who have the condition for which it was developed, as disclosed in the Phases of clinical trials document (8/21/2009, from https://www.alzheimer-europe.org/Research/Understanding-dementia-research/Clinical-trials/Phases-of-clinical-trials, pages 1-4, see page 3, Section "Phase III trials") and many others.  Therefore, considering the state of art regarding both treating DIC with antithrombin and drug development, one of ordinary skilled in the art would understand and reasonably expect that similar to the active comparator (plasma-derived antithrombin, known as ATIII), KW-3357 (an isolated antithrombin gamma, which is a recombinant antithrombin) in the NCT01384903 document would be safe and effective for treating a subject with DIC.  
Second, the Examiner would like to point out that at the time the instant application is filed, it is known in the art that the treatment of DIC with KW-3357 performed well and met all safety guidelines of the Japanese Ministry of Health, as disclosed in Hodsden (Kyowa Hakko Kirin Moves Forward With KW-3357, 2014, enclosed page 1, from https://www.pharmaceuticalonline.com/doc/kyowa-hakko-kirin-moves-forward-with-kw-00...).  
Furthermore, the Examiner would like to bring Applicant's attention to MPEP § 2121 I, which states "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to rebut the presumption of operability.".  And in the instant case, Applicant fails to provide any data and/or evidence to indicate the method disclosed in the NCT01384903 document is not operable.  
Taken all these together, at the time the instant application is filed, one of ordinary skilled in the art would understand and reasonably expect the method disclosed in the NCT01384903 document is both effective and safe.
With regards to Applicant's arguments that KW-3357 (isolated antithrombin gamma) in the NCT01384903 document is a recombinant antithrombin, which is not the same as ATIII (plasma-derived antithrombin), the Examiner understands that ATIII is not identical to KW-3357.  However, in the instant case, the Examiner would like to point out that both ATIII and KW-3357 are antithrombin that exhibits the same function (anticoagulant) via the same mechanism of action.  Furthermore, the plasma-derived antithrombin (known in the art as ATIII) is used as the active comparator in the NCT01384903 document.  Therefore, in the instant case, considering the state of art regarding treating DIC with antithrombin, one of ordinary skilled in the art would understand and reasonably expect the teachings related to treating DIC with ATIII would apply to treating DIC with KW-3357, including the route of administration taught in Hirahara and many others.
With regards to Applicant's arguments about the cited Heparin Sodium Injection document, in that hereditary antithrombin III deficiency is not the same as DIC, the Examiner understand that hereditary antithrombin III deficiency is not the same as DIC.  However, the Examiner would like to point out that it is well known in the art that DIC patient exhibits ATIII deficiency as well, as disclosed in the NCT01384903 document, Bick et al and many others.  Furthermore, the MPEP states that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…" (see MPEP § 2144.06).
Taken all these together, the method developed from the combined teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization as set forth in Section 14 above meets each and every limitation recited in instant claims 1-3 and 5-7.  And one of ordinary skilled in the art would have been motivated to combine the teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization to develop the method recited in instant claims 1-3 and 5-7.  Furthermore, a person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of the NCT01384903 document, Hirahara, the Heparin Sodium Injection document, Bick et al, Sawamura et al and Thall et al with routine optimization to develop the method recited in instant claims 1-3 and 5-7.  And, with regards to the expectation of success, the MPEP states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
Taken all these together, the rejection is deemed proper and is hereby maintained.
The Phases of clinical trials document, the Kyowa Hakkp Kirin Annual Report 2009 document and Hodsden are cited only for the purpose of rebutting Applicant’s arguments, therefore, they are not cited as prior art references.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658